1. In case of the death of the presiding judge and the verification of the bill of exceptions under section 4255 of the Code, the plaintiff in error must use diligence to prosecute his ease to the next term of the supreme court, and if it appear on the face of the record that the counsel drew his affidavit on the 6th of July and delayed to take the oath until the 26th of July, and thereby lost a term, and no satisfactory reason therefor appears, the writ of error will be dismissed.2. In such case the verification of the counsel for the plaintiff in error must be supplemented by that of “ at least one disinterested member of the bar who was present at the trial,” and the affidavit of such member of the bar must be certain both as to his presence at the trial and to the facts- certified to be true ; otherwise the case should be dismissed on this ground also.